United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2173
Issued: January 29, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 23, 2007 appellant filed a timely appeal from a February 16, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs finding that she abandoned her
request for a hearing. As more than one year has elapsed from the last merit decision on
April 14, 2006 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
this case.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
February 16, 2007 nonmerit decision.
ISSUE
The issue is whether the Office properly found that appellant abandoned her request for
an oral hearing.

1

20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
On July 7, 2004 appellant, then a 41-year-old casual clerk, filed a traumatic injury claim
alleging that she injured her left shoulder on that date moving letter trays. The Office accepted
the claim for neck, thoracic spine and left shoulder strains.
The Office referred appellant for vocational rehabilitation in December 2004. By
decision dated April 14, 2006, the Office reduced her compensation for failing to participate in
vocational rehabilitation as directed under 5 U.S.C. §§ 8113(b) and 8104. The Office reduced
appellant’s compensation based on its finding that she would have had the capacity to earn
wages as a receptionist had she cooperated with vocational rehabilitation.
On May 13, 2006 appellant requested an oral hearing. In a December 4, 2006 letter, the
Office advised her that a hearing would be held on January 25, 2007 at 2:00 p.m. in Sacramento,
California. The Office sent the notice to appellant’s address of record.
By decision dated December 4, 2006, the Office found that appellant had abandoned her
request for an oral hearing as she failed to appear at the hearing and failed to contact the Office
either before or after the hearing to explain her failure to appear.
LEGAL PRECEDENT
The statutory right to a hearing under 5 U.S.C. § 8124(b)(1) follows the initial final merit
decision of the Office. Section 8124(b) provides as follows: “Before review under section
8128(a) of this title, a claimant for compensation not satisfied with a decision of the Secretary [of
Labor] under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [her] claim before a representative of the
Secretary.”
With respect to abandonment of hearing requests, Chapter 2.1601.6(e) of the Office’s
procedure manual provides in relevant part:
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing. Under these
circumstances, [the Branch of Hearings and Review] will issue a formal decision
finding that the claimant has abandoned his or her request for a hearing and return
the case to the [district] Office.”2

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999); see also G. J., 58 ECAB ___ (Docket No. 07-1028, issued August 16, 2007).

2

ANALYSIS
By decision dated April 14, 2006, the Office reduced appellant’s compensation based on
its finding that she should have earned wages as a receptionist had she participated in vocational
rehabilitation. Appellant timely requested an oral hearing. In a December 4, 2006 letter, the
Office notified her that an oral hearing was scheduled for January 25, 2007. Appellant did not
request a postponement of the hearing or attend the hearing. She further did not explain her
failure to appear at the hearing within 10 days of the scheduled hearing date of
January 25, 2007.3 The Board therefore finds that appellant abandoned her request for a hearing.
On appeal, appellant submitted an undated letter explaining her failure to appear at the
hearing. She asserted that she was unable to enter the courthouse because she lacked valid
identification. The Board, however, lacks jurisdiction to consider this evidence as it was not
before the Office at the time of its February 16, 2007 decision.4
CONCLUSION
The Board finds that the Office properly determined that appellant abandoned her request
for an oral hearing.

3

Id.

4

See 20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 16, 2007 is affirmed.
Issued: January 29, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

